Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Warren Schickli on 09/14/21.

The application has been amended as follows: 
In Claim 1, line 9, after “D1 ≥ D2”, “; wherein said first flow passageway includes a first plurality of slits formed in said first screen; wherein said second flow passageway includes a second plurality of slits formed in said second screen; wherein said third flow passageway includes a third plurality of slits formed in said third screen; wherein said first plurality of slits are parallel; wherein said second plurality of slits and said third plurality of slits are also parallel; wherein each slit of said first plurality of slits has a width W; wherein the ratio of W to D1 is 2:1; and wherein said width W > 6.0 mm” has been inserted.
In Claim 9, line 1, “The filter assembly of claim 8” has been changed to “The filter assembly of claim 1”.
In Claim 12, line 1, “The filter assembly of claim 11” has been changed to “The filter assembly of claim 1”.
Claims 3-8, 11 and 13 have canceled.
In Claim 16, line 10, after “D1 ≥ D2”, “; wherein said first flow passageway includes a first plurality of slits formed in said first screen; wherein said second flow passageway includes a second plurality of slits formed in said second screen; wherein said third flow passageway includes a third plurality of slits formed in said third screen; wherein said first plurality of slits are parallel; wherein said second plurality of slits and said third plurality of slits are also parallel; wherein each slit of said first plurality of slits has a width W; wherein the ratio of W to D1 is 2:1; and wherein said width W > 6.0 mm” has been inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 16 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 9-10, 12, 14-15 and 17-19 depend on claims 1, 16; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.